Citation Nr: 0828968	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-37 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant had unverified active service from October 1983 
to August 1986.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant failed to report for a 
Travel Board hearing scheduled in August 2008; however, upon 
review, the Board finds that the letter notifying the 
appellant of the hearing was not sent to the latest address 
of record.  

In his December 2006 VA Form 9, wherein he requested the 
Travel Board hearing, the appellant listed his address as 
"[redacted]."  The record shows that the 
appellant was incarcerated at the [redacted] Correctional 
Center ([redacted]) at the time.  [The Board takes judicial notice 
that the address provided by the appellant was indeed for the 
[redacted].]  Documentation reveals that the appellant was paroled 
on November 21, 2007.  A forwarding address on [redacted]
in [redacted]. was provided.  In a statement dated 
after his release in November 2007 and received in December 
2007, the appellant provided the same [redacted] address.  
The record shows, however, that the July 2008 letter 
notifying the appellant of the scheduled hearing was mailed 
to the "[redacted]" address.  

Although the record does not reflect that the July 2008 
letter was returned as undeliverable, it is clear from the 
evidence that it was not sent to the latest address of 
record.  The appellant was paroled in November 2007 and the 
record contains no information showing (or even suggesting) 
that he has been reincarcerated.  Therefore, the appellant 
should be given another opportunity to attend a Travel Board 
hearing.  



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Schedule the appellant for a Travel 
Board hearing at the RO.  He should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
[redacted] address.  If the RO 
obtains information that the 
appellant's address is no longer [redacted]
Street the notice letter should be sent 
to the new address.  

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


